NO. 12-17-00149-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

WARREN ERNEST LEWIS,                            §      APPEAL FROM THE 217TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      ANGELINA COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Warren Ernest Lewis appeals his conviction for murder. Appellant’s counsel filed a brief
in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).


                                        BACKGROUND
       Appellant was charged by indictment with murder and entered a plea of “guilty.” The
court found Appellant “guilty” of murder and the case proceeded to a jury trial on punishment.
At trial, Appellant argued that he committed the offense under the influence of sudden passion.
The jury rejected Appellant’s contention that he acted under the influence of sudden passion and
assessed his punishment at life imprisonment and a $10,000 fine. The trial court sentenced
Appellant in accordance with the jury’s verdict. This appeal followed.


                       ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders v. California. Appellant’s
counsel relates that he has reviewed the appellate record and found no error for our review. In
compliance with High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978),
counsel’s brief contains a thorough professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced.1
         We have considered counsel’s brief and conducted our own independent review of the
record. Id. at 811. We have found no reversible error.


                                                 JUDGMENT MODIFICATION
         In reviewing the record, we found two errors in the written judgment. We have the
authority to correct a trial court’s judgment to make the record speak the truth when we have the
necessary data and information. Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—Dallas
1991, pet. ref’d). In this case, the judgment states, “Verdict of Jury: GUILTY.” However, the
record reflects that Appellant pleaded “guilty” and the issue of guilt was not submitted for the
jury’s consideration.2 Having the necessary data and information to correct the trial court’s
judgment to make the record speak the truth, we modify the trial court’s judgment by deleting
“Verdict of Jury: GUILTY.”3 See Asberry, 813 S.W.2d at 529.
         Additionally, the judgment states “Fine: N/A,” but the record reflects that Appellant was
assessed a $10,000 fine as part of his sentence. Having the necessary data and information to
correct the trial court’s judgment to make the record speak the truth, we modify the judgment by
deleting “Fine: N/A” and replacing it with “Fine: $10,000.” See id.




         1
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief,
notified Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response,
and took concrete measures to facilitate Appellant’s review of the appellate record. 436 S.W.3d 313, 319 (Tex.
Crim. App. 2014). Appellant was given time to file his own brief. The time for filing such a brief has expired and
no pro se brief has been filed.
          2
            The record indicates that the trial court admonished and accepted Appellant’s guilty plea in a separate
hearing prior to the punishment trial. At the punishment trial, Appellant pleaded “guilty” to the indictment before
the jury. A plea of “guilty” makes a trial a unitary proceeding. Eberhardt v. State, 437 S.W.3d 582, 583 (Tex.
App.—Houston [14th Dist.] 2014, pet. ref’d). When an Appellant enters a plea of “guilty” and proceeds to a jury
trial on punishment, the trial court can instruct the jury to find the Appellant “guilty” of the offense and assess
punishment. See Id. However, it is well established that when a defendant has entered a guilty plea to a felony
before the jury, there remains no issue of guilt for the factfinder to determine. Id. A plea of guilty substitutes for a
jury verdict of guilt and is itself a conviction. Id. Like a jury’s verdict, a plea of guilty is conclusive and nothing
more is required but to give judgment and sentence. Id. The jury need not return a verdict of guilty, and the case
simply proceeds with a unitary punishment hearing. Id. at 583-84. Thus, while the judgment inaccurately reflects
that the jury found the defendant “guilty,” there is no error because Appellant entered a plea of “guilty.”
         3
             The judgment correctly reflects in a line above the quoted portion that Appellant pleaded “guilty.”


                                                            2
                                                  CONCLUSION
         As required by Anders and Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw. See also In re Schulman, 252
S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding).                We carried the motion for
consideration with the merits. Having done so, we agree with Appellant’s counsel that the
appeal is wholly frivolous. Accordingly, we grant counsel’s motion for leave to withdraw. We
modify the trial court’s judgment by deleting “Verdict of Jury: GUILTY” and replacing
“Fine: N/A” with “Fine: $10,000,” and affirm the trial court’s judgment as modified.
         Appellant’s counsel has a duty to, within five days of the date of this opinion, send a
copy of the opinion and judgment to Appellant and advise him of his right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n. 35.
Should Appellant wish to seek review of these cases by the Texas Court of Criminal Appeals, he
must either retain an attorney to file a petition for discretionary review on his behalf or he must
file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of this court’s judgment or the date the last timely motion for
rehearing was overruled by this court.                See TEX. R. APP. P. 68.2(a).   Any petition for
discretionary review must be filed with the Texas Court of Criminal Appeals. See TEX. R. APP.
P. 68.3(a). Any petition for discretionary review should comply with the requirements of Rule
68.4 of the Texas Rules of Appellate Procedure. See In re Schulman, 252 S.W.3d at 408 n. 22.
Opinion delivered May 31, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            MAY 31, 2018


                                        NO. 12-17-00149-CR


                                   WARREN ERNEST LEWIS,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                               Appeal from the 217th District Court
                       of Angelina County, Texas (Tr.Ct.No. 2016-0742)

                      THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that the judgment below
should be modified and, as modified, affirmed.
                      It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be modified by deleting “Verdict of Jury: GUILTY” and by deleting “Fine
N/A” and replacing it with “Fine: $10,000.00;” and as modified, the trial court’s judgment is
affirmed; and that this decision be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.